DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claim 1-20 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in parts “childlike character” this indefinite because it’s not known at what point does a character become “childlike”.
Claim 1 recites in parts “: optionally (1) authored by the user, or (2) automatically computer generated…” applicant is not specifying what is being authored or automatically generated.  For example, is “installing the image” or “create the storyline” what is being authored or generated.


Claim 4 recites in parts “wherein the “x” or other such titles, to represent one or more of a brand name or name of the child’s experience. This is unclear. It is unclear if the definition refers to “x” or to the whole title.

Claim 4 recites in parts “wherein the form of a repeatable series of the book… is prefaced with “My Day At—X--…” this limitation is unclear. Examiner is interpreting the claim as each book series has title that correspond to the character experience or name.


Claim 8 recites in parts “wherein the one or more article of clothing of the one or more characters” this limitation lacks antecedent basis. 

Claim 13 recites in parts “the retrieved subject matter” this limitation lacks antecedent basis. 

Claim 14 recites in parts “the subject matter” this limitation lacks antecedent basis




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-9, 12-17  and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) filed on Mar. 14, 2014 in view of  Grosz et al. (US 2014/0092424 A1) published on Apr. 3, 2014, further in view of Sudai (US 2015/0143209 A1) filed on Nov. 18, 2013.

Claim 1, Lehrer discloses: A computer system for creating one of a book, multimedia presentation or 3-D printed product, comprising: 
one or more computers, and one or more storage devices containing databases associated thereto, including a user specific database (Fig. 1, a system comprising a client device, plurality of databases, and a user interaction database ‘analogous to user specific database’).
an active projects database 
a library of content information database (Fig. 1, web reference database is analogous to library database)
a related content database (Fig. 1, content database. Par. 0045, new content related to project is stored in content database).
a web search engine to search and store new information into the related content database (par.0045, crawling content, processing the content, and storing the content in content database).
 a first processor for determining if the new information, based on data in the user specific database, updates the active projects database (par.0046, the determination model receive the processed content and determine relevance of the data to the project based on relevance determination models. The determinations models are based on user specified tags. Par.006, wherein the determination models are trained based on user interaction that is saved in user interaction database ‘Fig.1’).
Lehrer does not expressly disclose:
An active projects database;
a manager tool processor to load media content for updating the active projects database; a media processor having a plurality of tools to assemble and display book, e-book, or multimedia presentation, 3-D printed product.
a media processor having a plurality of tools for the one or more computers to assemble, display and distribute one of the book, multimedia presentation or 3-D printed product.
On the other hand, Grosz teaches:
An active projects database (par.0558, mining the data in the project database).
a manager tool processor to load media content for updating the active projects database; a media processor having a plurality of tools to assemble and display book, e-book, or multimedia presentation, 3-D printed product (par.0128, invoking photos loads all the user’s uploaded photos into the scrollable area for use in the project. Par. 0115, displaying the product. Par.0125, the pages of the photobook are displayed in the workspace. Par.0307, displaying the pages on storyboard).
a media processor having a plurality of tools for the one or more computers to assemble, display and distribute one of the book, multimedia presentation or 3-D printed product (Fig. 4 shows an application with plurality of tools to create a book. Par.080, users create, publish, and print image or text based products such as photo-books, phot-card, photo calendar, photo posters, and related products).

The combination of Lehrer and Grosz dos not explicitly teach: a second processor and related GUI interface for a user to create a 2-D digital image or avatar of a childlike character from: (a) one of a photograph of the user’s face, (b) a computer generated representation of the user’s face, (c) a menu of choices, wherein one or more character choices are based on features and attributes of the user; and an interface to automatically install the image or avatar of the childlike character into a storyline, said storyline having one or more of a plot, scene, music, voiceover, one or more characters, and related vocalizations: optionally (1) authored by the user, or (2) automatically computer generated, using a program that processes key words to create the storyline
On the other, Sudai teaches: a second processor and related GUI interface for a user to create a 2-D digital image or avatar of a childlike character from: (a) one of a photograph of the user’s face, (b) a computer generated representation of the user’s face, (c) a menu of choices, wherein one or more character choices are based on features and attributes of the user (par.0006, a system my store plurality of modified images of the face of the user and based on a selection of the user, select one image to generate a personalized e-book. par.0049, replacing an image of adult by an image of child to personalize an e-book. Par.0055, par.0084. par.0123, a child may generate a personalized e-book in which he may appear as an addition to the original or template e-book).
 and an interface to automatically install the image or avatar of the childlike character into a storyline, said storyline having one or more of a plot, scene, music, voiceover, one or more characters, and related vocalizations: Optionally (1) authored by the user, or (2) automatically computer (par.0040, par.0060, extracting elements from user content and inserting them into template e-book. Par.0116, select from image from user images and insert it into a personalized e-book. Par.0065, replacing an image of a character by the user’s image without modifying the story, plot, or other aspects of the template e-book).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the image of Sudai to the project creation and updating of Lehrer to produce an expected result of creating childlike avatar and inserting into the story. The modification would be obvious because one of ordinary skill in the art would be motivated to provide new experience for reading books.

Claim 2, the combination of Lehrer, Grosz and Sudai teaches the system of claim 1. Sudai further teaches: wherein the one or more characters are based on a user’s age and phenotypical characteristics, such as one or more of a face size, shape, hair color, texture, body shape, complexion, to create a digital image or avatar of a childlike character (par.0066, the user insert image is based on user attributes such as skin color, body type, and age).

Claim 3, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. Sudai further teaches: wherein the user's digital image or avatar is modified by the user to reflect changes in the user's physical appearance or is dynamically modified as images of the user are available within the user specific database or on the network (par.0104, the EMU 11 may modify an image of the user based on different emotions or moods).


Claim 5, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 3. Sudai further teaches: wherein a first menu of choices displays a subset of the childlike character stored in the image database (Fig. 5 item 520, wherein a menu is presented for the user to select from and customize the story).

Claim 6, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 3. Sudai further teaches: further includes a detector that utilizes one of a camera or video capture device, for obtaining a digital image of the face of the childlike character and storing said image into the image database (par.0039, the user image captured by his camera and stored in storage).

Claim 7, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. Sudai further teaches: wherein the one or more characters are computer generated through the use of one or more facial recognition software that image the user, or a photo of the user to create a digital image of the user (par.0086-0087, face recognition).

Claim 8, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. Sudai further teaches: wherein the one or more articles of clothing of the one or more characters are selected by the user from a second menu of choices (par.0041, wherein the user content includes clothes. Par.0066, wherein the user can select from data elements. Par.0094, the user can select to replace any object in a template).

Claim 9, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. Sudai further teaches: wherein one or more characters are assembled into one of an e-book printed book or multimedia presentation (par.0005, the user image is inserted into e-book. Par.0012, e-book may include multimedia content).

 
Claim 12, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. Lehrer further teaches: wherein the web search engine visits one or more websites having subject matter material relevant to one or more active projects associated with one or more users (par.0024, the user may add content to the user content list by actively interacting with content from user initiated searches (e.g. the webpages that the user visited while performing searches via a search engine)).

Claim 13, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. Lehrer further teaches: wherein the computer system includes a comparator to compare the retrieved subject matter to the information in the active products database (par.0027, wherein the content items that do not match existing projects maybe assigned new project).


Claim 14, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 12. Lehrer further teaches:  wherein the computer system includes one of a logic circuit or software instruction to determine if the subject matter is related to information in the active products project in database (par.0027, wherein the content items that do not match existing projects maybe assigned new project).


Claim 15, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 12. Lehrer further teaches: wherein the web search engine provides retrieved subject matter relevant to the storyline and stores the subject matter into a database (par.0045, crawling content, processing the content, and storing the content in content database).


Claim 16, Lehrer discloses: A computer method for creating one of a book, multimedia presentation or 3-D printed product, comprising the steps of: 
Storing user specific data in a first database (Fig. 1, a system comprising a client device, plurality of databases, and a user interaction database ‘analogous to user specific database’).
storing a library of content information in a second database (Fig. 1, web reference database is analogous to library database).
Searching and acquiring additional resource information and storing the resource information into a related content database (par.0045, crawling content, processing the content, and storing the content in content database).
 determining if the information in the related information database, based on data in the first database, requires updating an active projects database (par.0046, the determination model receive the processed content and determine relevance of the data to the project based on relevance determination models. The determinations models are based on user specified tags. Par.006, wherein the determination models are trained based on user interaction that is saved in user interaction database ‘Fig.1’).
Lehrer does not expressly disclose:
An active projects database;
updating the active projects database; assembling an active project based on the data in the active projects database into one or more of a book, e-book, or multimedia presentation.
On the other hand, Grosz teaches:
An active projects database (par.0558, mining the data in the project database).
(par.0128, invoking photos loads all the user’s uploaded photos into the scrollable area for use in the project. Par. 0115, displaying the product. Par.0125, the pages of the photobook are displayed in the workspace. Par.0307, displaying the pages on storyboard).
assembling an active project based on the data in the active projects database into one or more of a book, e-book, or multimedia presentation (Fig. 4 shows an application with plurality of tools to create a book. Par.080, users create, publish, and print image or text based products such as photo-books, phot-card, photo calendar, photo posters, and related products).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the project database of Grosz to the project creation and updating of Lehrer to produce an expected result of creating, from an active project database, a book or multimedia presentation or 3-D printed product. The modification would be obvious because one of ordinary skill in the art would be motivated to avoid efficiently create media product (par.0010).
The combination of Lehrer and Grosz dos not explicitly teach: interfacing a user application for creating one or more computer generated characters of the book, e-book or multimedia presentation, said characters based on attributes of the user; and automatically installing the one or more characters into a storyline, optionally generated by the user or automatically, having one or more of a plot, scene, music, voiceover, character and character vocalization. 
On the other, Sudai teaches: interfacing a user application for creating one or more computer generated characters of the book, e-book or multimedia presentation, said characters based on attributes of the user (par.0006, a system my store plurality of modified images of the face of the user and based on a selection of the user, select one image to generate a personalized e-book. par.0049, replacing an image of adult by an image of child to personalize an e-book. Par.0055, par.0084. par.0123, a child may generate a personalized e-book in which he may appear as an addition to the original or template e-book).
 and automatically installing the one or more characters into a storyline, optionally generated by the user or automatically, having one or more of a plot, scene, music, voiceover, character and character vocalization (par.0040, par.0060, extracting elements from user content and inserting them into template e-book. Par.0116, select from image from user images and insert it into a personalized e-book. Par.0065, replacing an image of a character by the user’s image without modifying the story, plot, or other aspects of the template e-book).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the image of Sudai to the project creation and updating of Lehrer to produce an expected result of creating childlike avatar and inserting into the story. The modification would be obvious because one of ordinary skill in the art would be motivated to provide new experience for reading books.

Claim 17, the combination of Lehrer, Grosz and Sudai teaches the computer method of claim 16. Lehrer further teaches: further including automatically updating active projects from the web search engine information content (par.0025, wherein the positive content identified maybe automatically added to a user content list associated with the user. Par.0042, wherein when the user opens an email on external server, the content of the email is captured (automatically) and added the seed content. Par. 0043, wherein the web crawler runs continuously and indefinitely without user intervention (this is automatic process)).

	Claim 20 recites similar limitations to claim 16 and therefore is rejected on the same rational.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) filed on Mar. 14, 2014 in view of Grosz et al. (US 2014/0092424 A1) published on Apr. 3, 2014, further in view of Sudai (US 215/0143209 A1) filed on Nov. 18, 2013, further in view of Amazon (David books by David Shannon).

Claim 4, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. The combination does not explicitly teach: wherein the form of a repeatable series of the book, e- book, multimedia presentation or a 3-D printed product is prefaced with a title "My Day At x " wherein the " x " or other such titles, to represent one or more of a brand name or name of the child's experience.
On the other hand, Amazon teaches: wherein the form of a repeatable series of the book, e- book, multimedia presentation or a 3-D printed product is prefaced with a title "My Day At x " wherein the " x " or other such titles, to represent one or more of a brand name or name of the child's experience (Amazon website has a series of books for the author David Shannon, the series of books have titles like : David gets in trouble, David goes to school, Grow up David…etc).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the titles of Amazon to the project creation and updating of Lehrer to produce an expected result of assigning titles of repeatable book series based on the characters experience. The modification would be obvious because one of ordinary skill in the art would be motivated to provide relevant titles for progressive or changing story.



Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) filed on Mar. 14, 2014 in view of Grosz et al. (US 2014/0092424 A1) published on Apr. .

Claim 10, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. The combination does not explicitly teach: wherein the multimedia presentation comprises one or more games based on the storyline.  
On the other hand, Anderson teaches: wherein the multimedia presentation comprises one or more games based on the storyline (par.0051, story with interactive game).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the interactive game of Anderson to the project creation and updating of Lehrer to produce an expected result of the multimedia presentation comprises one or more games based on the storyline. The modification would be obvious because one of ordinary skill in the art would be motivated to provide attractive and fun learning experience.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) filed on Mar. 14, 2014 in view of Grosz et al. (US 2014/0092424 A1) published on Apr. 3, 2014, further in view of Sudai (US 215/0143209 A1) filed on Nov. 18, 2013, further in view of Thankavel (US 2016/0217699 A1) published on Jul. 28, 2016

Claim 11, the combination of Lehrer, Grosz and Sudai teaches the computer system of claim 1. The combination does not explicitly teach: further includes 3D virtual elements of (a) a customizable feature of the character(s) and (b) a choice of one or more of a storyline, art, text, music, and vocalizations to appear in a projection of virtual images onto a wearer's visual field, such as the retina, thus conveying virtual animations and objects to provide an augmented sense of 3-D.
(par.par.0010, AR-Book is an augmented reality book application. the pictures come alive in the form of 3D figures displayed on top of the picture, creating an illusion of images becoming alive. Par.0030, displaying the participants’ avatars in the 3D story line).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the augmented reality of Thankavel to the project creation and updating of Lehrer to produce an expected result of 3D virtual elements of (a) a customizable feature of the character(s) and (b) a choice of one or more of a storyline, art, text, music... The modification would be obvious because one of ordinary skill in the art would be motivated to provide an attractive and fun story.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) filed on Mar. 14, 2014 in view of Grosz et al. (US 2014/0092424 A1) published on Apr. 3, 2014, further in view of Sudai (US 215/0143209 A1) filed on Nov. 18, 2013, further in view of Fisher et al. (US 2008/0070202 A1) published on Mar. 20, 2008.

Claim 18, the combination of Lehrer, Grosz and Sudai teaches the computer method of claim 16.  Lehrer does not discloses: electronically including discussion questions by automatically adding to the active projects database.  
electronically including discussion questions by automatically adding to the active projects database (par.0013, wherein questions and answers related to portions of the stories are stored in a database).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the questions of Fisher to the project creation and updating of Lehrer to produce an expected result of discussion questions added to the active projects database. The modification would be obvious because one of ordinary skill in the art would be motivated to provide effective and interactive learning experience.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lehrer et al. (US 2016/0026720 A1) filed on Mar. 14, 2014 in view of Grosz et al. (US 2014/0092424 A1) published on Apr. 3, 2014, further in view of Sudai (US 215/0143209 A1) filed on Nov. 18, 2013, further in view of Canora et al. (US 2010/0076967 A1) published on Mar. 25, 2010.

Claim 19, the combination of Lehrer, Grosz and Sudai teaches the computer method of claim 16.     Lehrer discloses: further includes applying input from a subscriber for combining the standard content, library content, and custom content into one of a book or multimedia or 3-D printed product (par.0025, wherein one or more project attributes are based user input, the user may specify one or more tags, keywords or other information that indicate one or more topics related to the project). Lehrer does not expressly disclose: applying one or more rules for combining the standard content, library content, and custom content into one of a book or multimedia or 3-D printed product.
On the other hand, Canora teaches: applying one or more rules for combining the standard content, library content, and custom content into one of a book or multimedia or 3-D printed product (par.0027, wherein the content of the customized dynamic storybook are generated by combining the media 155, the associated metadata 156, predetermined content 141 from store 142. Par. 0055, wherein the system use rules to determine if content should be included in the customized media output).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the combining of Canora to the project creation and updating of Lehrer to produce an expected result of applying one or more rules for combining the standard content, library content, and custom content into one of a book or multimedia or 3-D printed product. The modification would be obvious because one of ordinary skill in the art would be motivated to be able to efficiently generate customized media.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2007/0003918 [124] altering scene of story based on information entered by customer [0126, creating personalized text and characters.
US 2011/0107217 [0014] personalizing story by adding name or title for the story. [0073] user creating his own story.
US 2003/0144961 [0016] creating customized book, assembling content according to rules. [0017] retrieving content from sources and assembling final document according to rules.





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/               Examiner, Art Unit 2156                                                                                                                                                                                         
/MATTHEW ELL/               Primary Examiner, Art Unit 2145